OPINION
By his Honor John St.Paul.
On April 20th, 1911 the proper officers of the City of ITew Orleans issued their certificate showing that certain paving had Been completed on Common Street between i'ront and iiagazine and that $179.70 was the portion of cost chargeable against the property designated as Lots 13 and 14 in Square 132, measuring 42.16 feet front on Common betv/een tchoupitoulaf. Streets by CO.OS feetcin depth towards Gravier Street.
On June 15th, 1912 the paving contractor assigned the certificate and the claim evidenced thereby to the pinin' iff herein, v;ho brings this suit to recover the amount thereof.
tho paving was laid and when,. Tho answer admits that at the time, the certificate issued # defendant was, and still is, the owner of the very same property above described; and the only defense herein set up is that the certificate sued upon are null and void because they wore issued in the name of one who was not the owner at the time the paving was done or the oertifioate issued; the fact being that the certificate issued in the form of a hill addressed, to ere A. D. Dennis, one time owner of the'property, but no longer so.
The contention seems to v.c: unfounded. It in well so tiled that local assessments are charges solely age3nr,i the property affected and not against the owner thereof. Barber Asphalt Co vs Watts, 51 An 1346; Moody vs Chadwick, 52 An 1888. In this caso tho very statute under which the paving was- done Laicos it clearly so. Act 156 of 1906, p. 272 in fine.
Under the cireunstanc-s It is quite icmateri"! ’"ho "a" described as the owner since it does not appear that any one has been or will be misled or prejudiced by the error. Kendig vs Knight, 14 N. W. 80 (Iowa); Masonic Building Ass'n vs Brown, 41 N. E. 310 (Mass)
The judgment appealed from fixes no personal liability on defendant and is therefore correct.
Judgment Affirmed.
New Orleans, La,